The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                    Thursday, April 30, 2015

                                       No. 04-15-00047-CR

                                       Vicente SALDANA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 12-09-0169-CRA
                            Honorable Stella Saxon, Judge Presiding

                                         ORDER
        The reporter’s record in this appeal was due on March 17, 2015, but was not filed. In a
letter dated March 23, 2015, this court notified Steve Turner that he is the court reporter
responsible for timely filing the record and the record had not been filed. Our notice required
Turner to file the record no later than April 22, 2015, unless appellant had failed to pay or make
arrangements to pay the fee for preparing the record and is not entitled to the record without
paying the fee, in which case Turner was required to file a notice so advising the court no later
than March 27. We received no response to our letter.

        We order Steve Turner to file the record in this court on or before May 15, 2015 (59
days after the original due date). Turner is advised that the court will not grant a further
extension of time unless he files a timely motion that (1) establishes there are extraordinary
circumstances that prevent him from filing the record as ordered, (2) advises the court of what
efforts have been expended to prepare the record and the status of completion, and (3) provides
the court reasonable assurance the record will be completed and filed by the requested extended
deadline. Turner is further advised that if the record is not received by the date ordered, we may
order him to appear and show cause why he should not be held in contempt.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court